 BREMERTON SUN PUBLISHING CO.129Bremerton Sun PublishingCompany and PacificNorthwest Newspaper Guild Local 82, The Newspa-per Guild, AFL-CIO,Petitioner.Case 19-RC-6914June 27, 1974DECISION ON REVIEWBY MEMBERSJENKINS, KENNEDY, AND PENNELLOOn January 17, 1974, the Regional Director forRegion 19 issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundappropriate the Petitioner's requested unit of all non-mechanical employees, excluding outside circulationand mailroom employees. Thereafter, in accordancewith National Labor Relations Board Rules and Re-gulations, the Employer filed a timely request for re-view of the Regional Director's Decision on thegrounds that in excluding outside circulation andmailroom employees from the unit, he departed fromofficially reported Board precedent and that there arecompelling reasons for reconsideration of an impor-tant Board policy.By telegraphic order dated February 11, the Na-tional Labor Relations Board granted the request forreview only with respect to the unit placement of mail-room employees and stayed the election pending deci-sion on review. Thereafter, the Petitioner filed a briefon review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includingthe Petitioner's brief on review, and hereby affirmstheRegionalDirector's determination to excludemailroom employees from the requested unit, for thefollowing reasons:The Employer is engaged in the publishing, print-ing, and distribution of a 6-day-per-week daily news-paper in Kitsap County, Washington. The Employeragreed that the requested unit of nonmechanical em-ployees is appropriate,' except that, contrary to thePetitioner, it would have included outside circulationand mailroom employees. The Regional Director ex-cluded both categories.The outside circulation employees, as to whose ex-clusion the Board has denied review, consist of 1street salesman, 5 district managers, and 15 motorroute drivers. These employees deliver bundled news-papers to newsstands, stores, and carrier pickuppoints, and they make tube deliveries in assigned ar-eas. They work on a part-time basis, and are super-vised by the circulation manager.'The parties had agreed to excludethe maintenanceemployeesThere are 26 employees in the mailroom: a fore-man, 2 flyboys, 1 loader-mailer, 1 mail clerk, and 21stuffers.The mailroom foreman operates the tyingmachine and works approximately 20 hours per week.The flyboys pick up newspapers from the press con-veyor and bundle them for the tying machines, putindividual copies into mailing envelopes for mailingthrough the post office, and perform some cleanupduties. They are paid by the hour and average about20 hours per week. The loader-mailer picks up thenewspapers after they have been tied by machine andconveyed to the dock and places them in a car or truckfor distribution by the motor route drivers. He is paidby the hour and averages about 25 hours per week.The mail clerk prepares mailing labels on the addres-sograph machine and keeps them up to date. Heworks approximately 25 hours a week.The 21 stuffers insert preprinted advertising insertsinto the newspapers and at times help put individualeditions into mailing envelopes. Over the course of acalendar year, they average about 9 hours of work perweek and usually work those hours over a span of 2days a week. The mailroom employees, like the circu-lation employees, work under the supervision of thecirculation manager.Upon the foregoing, we conclude that the mailroomemployees share a closer community of interest withthe excluded outside circulation employees than withthe other nonmechanical employees agreed to be in-cluded in the unit. Aside from the fact that bothgroups work under common supervision on a part-time basis performing the end function of mailing anddelivery of the finished newspapers, the mailroom em-ployees together with the outside circulation employ-eescomprisevirtuallytheentirecirculationdepartment.We therefore agree with the RegionalDirector's conclusion that they, along with the outsidecirculation employees, should be excluded from theunit.'Accordingly, we shall remand the case to the Re-gional Director in order that he may conduct an elec-tionpursuant to his Decision and Direction ofElection, except that the eligibility payroll periodtherefor shall be the one immediately preceding theissuance date of this Decision on Review.32 SeeLowell Sun Publishing Company,132 NLRB 1168,The Peoria JournalStar, Inc,117 NLRB 708,7123 In order to assure that all eligible voters may have the opportunity to beinformed of the issues in the exercise of their statutory right to vote, all partiesto the election should have access to a list of voters and their addresses whichmay be used to communicate with themExcelsiorUnderwear Inc,156NLRB 1236,N L R B v Wyman-Gordon Co,394 U S. 759 Accordingly,it is hereby directed that a corrected election eligibility list, containing thenames and addresses of all the eligible voters, must be filed by the Employerwith the Regional Director for Region 19 within 7 days of the date of thisDecision on Review The Regional Director shall make the list available toall parties to the election No extension of time to file this list shall be grantedby the Regional Director except in extraordinary circumstances Failure tocomply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filed212 NLRB No. 18